--------------------------------------------------------------------------------

Exhibit 10.14

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This agreement (Agreement) is entered into between James Gratzek (Employee) and
SunOpta, Inc.  (Company).

1. Termination of Employment Relationship.  Employee and the Company will end
their employment relationship on September 30, 2019 (the "Termination Date"). 
The Company may relieve Employee of all duties and place the Employee on
administrative leave prior to the Termination Date by providing written notice.
Employee no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date.  Employee
acknowledges (i) receipt of all compensation and benefits due through the
Termination Date as a result of services performed for the Company with the
receipt of a final paycheck except as provided in this Agreement; (ii) Employee
has reported to the Company any and all work-related injuries incurred during
employment; and (iii) the Company properly provided any leave of absence because
of Employee's or a family member's health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave. 

2. Consideration.  In consideration of Employee's promises in this Agreement,
and upon expiration of the revocation period so long as Employee has not
revoked, the Company will provide Employee:

A. Severance pay in the total gross amount of $300,000.00, to be paid as soon as
administratively feasible; and

B. If Employee elects COBRA, Company will pay Employer portion and COBRA fees
for medical and dental coverage for twelve (12) months. Employee is responsible
for the Employee portion of such coverage.

  C. Outplacement Benefits. Employer will provide Employee with outplacement
benefits for six (6) months through Challenger, Gray & Christmas.

  D. In addition, any shares granted as part merit for 2019 performance will
vest.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee.  Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled.  The Company also will pay Employee accrued but unused
vacation regardless of whether Employee signs this Agreement.  Although the
Company is under no obligation to provide reinstatement, employment,
re-employment, consulting or other similar status, if the Company recalls
Employee within three months of termination, Employee may be obligated to repay
certain severance benefits as more fully explained in the Company Severance
Plan. 

3. Full and Final Release.  In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee's heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the "Released Parties"), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Employee signs this Agreement.  Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act,
including the amendments provided by the Older Workers Benefits Protection Act,
or any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge.

1

--------------------------------------------------------------------------------

4. Exceptions to the Release and No Interference With Rights.  The above release
does not waive claims (i) for unemployment or workers' compensation benefits,
(ii) for vested rights under ERISA-covered employee benefit plans as applicable
on the date Employee signs this Agreement, (iii) that may arise after Employee
signs this Agreement, and (iv) which cannot be released by private agreement.
Employee understands that nothing in this Agreement (a) limits or affects
Employee's right to challenge the validity of this Release under the ADEA or the
OWBPA or (b) prevents Employee from filing a charge or complaint with or from
participating in an investigation or proceeding conducted by the EEOC, the
National Labor Relations Board, the Securities and Exchange Commission, or any
other federal, state or local agency charged with the enforcement of any laws,
including providing documents or other information,  or (c) prevents Employee
from exercising Employee's rights under Section 7 of the NLRA to engage in
protected, concerted activity with other employees, although by signing this
Agreement, Employee is waiving his right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
Employee or on his behalf by any third party, except for any right Employee may
have to receive a payment from a government agency (and not the Company) for
information provided to the government agency.

5. Restrictive Covenants.  Employee understands and acknowledges that by virtue
of his employment with the Company, he had access to and knowledge of
Confidential Information (defined hereafter), was in a position of trust and
confidence with the Company and benefitted from the Company's goodwill. Employee
further understands and acknowledges that the restrictive covenants below are
necessary to protect the Company's legitimate business interests in its
Confidential Information and goodwill.  Employee further understands and
acknowledges that the Company's ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company and that the Company would be irreparably harmed
if the Employee violates the restrictive covenants below.

(a) Confidentiality.  Employee understands and acknowledges that during the
course of his employment, he has had access to and learned about confidential,
secret and proprietary documents, materials and other information, in tangible
and intangible form, of and relating to the Company, its businesses and existing
and prospective customers, suppliers, investors and other associated third
parties ("Confidential Information").  For purposes of this Agreement,
Confidential Information includes, but is not limited to, all information not
generally known to the public, whether oral or written, relating directly or
indirectly to financial statements, projections, evaluations, plans, programs,
customers, suppliers, facilities, equipment and other assets, products,
processes, manufacturing, marketing, research and development, trade secrets,
know-how, patent applications that have not been published, technology and other
confidential information and intellectual property of the Company.  Employee
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used.  Employee agrees, as a
condition of this Agreement, that Employee will not use or disclose any
Confidential Information which Employee learned or that came into Employee
possession during the course of employment with the Company.  Among other
things, and without limitation, Employee will not use or disclose, without the
consent of the Company, any trade secrets, confidential or proprietary
information of or concerning the Company, its owners, affiliates, customers or
suppliers.

2

--------------------------------------------------------------------------------

(b) Non-Competition. Because of the Company's legitimate business interest as
described in this Agreement and the good and valuable consideration offered to
the Employee, for a (12) month period from the Termination Date, Employee agrees
and covenants not to engage in any Competitive Activity within the United
States.  For purposes of this this non-compete clause, "Competitive Activity"
means to, directly or indirectly engage in, provide services to, or otherwise
participate in, whether as an employee, employer, owner, operator, manager,
adviser, consultant, partner, director, stockholder, officer, or any other
similar capacity, in a business that is competitive with the products or
services of the Company, including, but not limited to, any business selling
frozen fruit, fruit toppings, non-dairy beverages, broth, citrus juice or fruit
snacks.  Without limiting the foregoing, Competitive Activity also includes
activity that may require or inevitably require disclosure of trade secrets,
proprietary information or Confidential Information. Nothing in this Agreement
prohibits Employee from purchasing or owning less than five percent (5%) of the
publicly traded securities of any corporation, provided that Employee's
ownership represents a passive investment and that Employee is not a controlling
person of, or a member of a group that controls, the corporation.

(c) Non-Solicitation of Employees. Employee understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
recruiting and training its employees.  Employee agrees, as a condition of this
Agreement, not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of any employee of the
Company for a period of twelve (12) months from the Termination Date.

(d) Non-Solicitation of Customers.  Employee understands and acknowledges that
the Company has expended and continues to expend significant time and expense in
developing customer relationships, customer information and goodwill, and that
because of the Employee's experience with and relationship to the Company, he
has had access to and learned about much or all of the Company's customer
information. Customer information includes, but is not limited to, names, phone
numbers, addresses, e-mail addresses, order history, order preferences, chain of
command, product information, pricing information and other information
identifying facts and circumstances specific to the customer.  Employee agrees,
as a condition of this Agreement, not to directly or indirectly solicit,
contact, attempt to contact or meet with the Company's current, former or
prospective customers for purposes of offering or accepting goods or services
competitive with those offered by the Company, as of the date of this Agreement,
for a period of twelve (12) months from the Termination Date.

3

--------------------------------------------------------------------------------

(e) Reasonableness of Restrictions.  If any covenant or provision of this
Agreement is determined to be void or unenforceable in whole or in part, it
shall not be deemed to affect or impair the validity of any other covenant or
provision and Paragraphs 5(a), 5(b), 5(c) or 5(d), are each declared to be
separate and distinct covenants. If any court of law finds that any provision of
this Paragraph 5 is invalid or unenforceable, then such provision shall be
enforced to the extent deemed reasonable and enforceable by the court. Employee
hereby agrees all restrictions contained in this section are reasonable and
valid and all defenses to the strict enforcement thereof by the Company are
hereby waived. Employee further acknowledges that a violation of any of the
provisions of this section will result in immediate and irreparable damage to
the Company and agrees that in the event of such violation, the Company, in
addition to any other right of relief, shall be entitled to seek equitable
relief by way of a temporary or permanent injunction and to such other relief
that any court of competent jurisdiction may deem just and proper. If Employee
is in breach of any such restrictions, the running of the period of such
restrictions shall be stayed and shall recommence upon the date Employee ceases
to be in breach thereof, whether voluntarily or by injunction.

(f) Survivability.  The terms of this Paragraph 5 shall survive the expiration
or termination of this Agreement for any reason.

6. Agreement Confidentiality.  The nature and terms of this Agreement are
strictly confidential and they have not been and shall not be disclosed by
Employee at any time to any person other than Employee's lawyer or accountant, a
governmental agency, or Employee's immediate family without the prior written
consent of an officer of the Company, except as necessary in any legal
proceedings directly related to the provisions and terms of this Agreement, to
prepare and file income tax forms, or as required by court order after
reasonable notice to the Company. 

7. Cooperation.  Employee agrees to cooperate with the Released Parties
regarding any pending or subsequently filed litigation, claims or other disputes
involving the Released Parties that relate to matters within the knowledge or
responsibility of Employee.  Without limiting the foregoing, Employee agrees (i)
to meet with a Released Party's representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency, or other adjudicatory body; and (iii) to provide the Company
with notice of contact by any adverse party or such adverse party's
representative, except as may be required by law.  The Company will reimburse
Employee for reasonable expenses in connection with the cooperation described in
this paragraph.

8. Non-Admission.  This Agreement shall not be construed as an admission by the
Company of any liability or acts of wrongdoing or unlawful discrimination, nor
shall it be considered to be evidence of such liability, wrongdoing, or unlawful
discrimination.

9. Non-Disparagement.  Except as otherwise provided in Paragraph 4 above,
Employee agrees not to make statements to clients, customers and suppliers of
the Company (or any of its affiliates) or to other members of the public that
are in any way disparaging or negative towards the Company, any of its
affiliates, or the products, services, representatives or employees of any of
the foregoing.  Nothing in this paragraph prohibits Employee from complying with
a court order or lawful subpoena. The Company agrees that it will instruct Joe
Ennen, CEO, Dror Karidi, Interim GM, Chris Whitehair, SVP of Operations and Mike
Buick, GM not to make statements to any person or entity external or internal to
the Company that are in any way disparaging or negative toward Employee.

4

--------------------------------------------------------------------------------

10. Advice of Counsel, Consideration and Revocation Periods, Other Information. 
The Company advises Employee to consult with an attorney prior to signing this
Agreement.  Employee has 45 days to consider whether to sign this Agreement (the
"Consideration Period").  Employee must return this signed Agreement to the
Company's representative set forth below within the Consideration Period but not
prior to the Termination Date.  If Employee signs and returns this Agreement
before the end of the Consideration Period, it is because Employee freely chose
to do so after carefully considering its terms.  Additionally, Employee shall
have fifteen days from the date of the signing of this Agreement to revoke this
Agreement by delivering a written notice of revocation within the fifteen-day
revocation period to Jeff Gough, SunOpta, 7301 Ohms Lane Suite 600, Edina MN
55439.  If the revocation period expires on a weekend or holiday, Employee will
have until the end of the next business day to revoke. This Agreement will
become effective on the sixteenth day after Employee signs this Agreement
provided Employee does not revoke this Agreement.  Any modification or
alteration of any terms of this Agreement by Employee voids this Agreement in
its entirety. The Company has attached as Exhibit A information regarding the
group of individuals covered by the employment termination program; the
applicable eligibility factors, and the applicable time limits; a list of the
job titles and ages of all individuals eligible or selected for the employment
termination program as well as those who are not; and the applicable severance
plan. Employee agrees with the Company that changes, whether material or
immaterial, do not restart the running of the Consideration Period.  Employee
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.

11. Applicable Law and General Provisions.  This Agreement shall be interpreted
under Minnesota law.  This Agreement sets forth the entire agreement between the
parties.  Employee is not relying on any other agreements or oral
representations not fully addressed in this Agreement.  Any prior agreements
between or directly involving Employee and the Company are superseded by this
Agreement, except any prior agreements related to inventions, business ideas,
confidentiality of corporate information, and non-competition remain intact.  To
the extent of any conflict between the terms of this Agreement and the Company's
severance plan, the provisions of this Agreement shall prevail.  The provisions
of this Agreement are severable, and if any part of this Agreement except
Paragraph 3 is found by a court of law to be unenforceable, the remainder of
this Agreement will continue to be valid and effective.  The headings in this
Agreement are provided for reference only and shall not affect the substance of
this Agreement. 

In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement.

 

Date: September 30, 2019

 

 

Jeff Gough

SunOpta

7301 Ohms Lane, Suite 600

Edina, MN 55439

 

 

/s/ Jeff Gough

Signature


5

--------------------------------------------------------------------------------

Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding. 

 

Date: October 9, 2019

Not valid if signed before Termination Date

 

 

James Gratzek

Name Printed

 

/s/ James Gratzek

Signature


 

6

--------------------------------------------------------------------------------